Citation Nr: 1822639	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-19 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.

2.  Entitlement to a rating in excess of 20 percent from September 20, 2010 to August 6, 2016, and in excess of 40 percent beginning August 6, 2016, for status post laminectomy lumbosacral spine with low back pain.

3.  Entitlement to an initial rating in excess of 10 percent for femoral nerve radiculopathy of the right leg, to include the period prior to August 6, 2016. 

4.  Entitlement to an initial rating in excess of 10 percent for sciatic nerve radiculopathy of the left leg, to include the period prior to August 6, 2016.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to July 1978 and from July 1981 to February 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an August 2016 rating decision, the RO increased the rating for the back to 40 percent and granted separate 10 percent ratings for right and left lower extremity radiculopathy, all effective August 8, 2016.  As the increased rating is less than the maximum benefit; the back claim is before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The lower extremity radiculopathy is the type of neurological impairment contemplated by 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, and is part of the spine disability on appeal.  

In a January 2016 rating decision, the RO denied claims of service connection for bilateral hip disabilities, a pulmonary disability, sleep apnea and entitlement to specially adapted housing.  In October 2016, he submitted a VA Form 9 for claims he characterized as "arthritis, blood clots, sleep apnea, and hip replacements" wherein he requested a videoconference hearing before the Board.  He submitted a notice of disagreement in December 2016, which referenced a notification letter dated September 13, 2016.  In a January 2017 letter to the Veteran, the RO informed him that they received his notice of disagreement but could not identify the issues he intended to appeal.  He was asked to clarify which issues he intended to appeal within 60 days, or the RO would take action on the notice of disagreement.  It does not appear that the Veteran replied to the January 2017 letter; those issues are not before the Board.  

FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD, nor is dysthymic disorder associated with his service.

2.  From September 20, 2010 to August 6, 2016, the Veteran's status post laminectomy lumbosacral spine with low back pain was manifested by forward flexion of the thoracolumbar spine of 30 degrees or less; since August 6, 2016, it has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.

3.  For the entire appeal period, the Veteran's right lower extremity is manifested by no more than mild incomplete paralysis.

4.  For the entire appeal period, the Veteran's left lower extremity is manifested by no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder, have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  From September 20, 2010 to August 6, 2016, a rating of 40 percent, but no higher, for status post laminectomy lumbosacral spine with low back pain is granted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.326, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017). 

3.  Since August 6, 2016, a rating in excess of 40 percent for status post laminectomy lumbosacral spine with low back pain is denied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.326, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2017). 

4.  The criteria for an initial 10 percent rating, but no higher, from September 20, 2010, for femoral nerve radiculopathy of the right leg have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.326, 4.124a, DC 8526 (2017).

5.  The criteria for an initial 10 percent rating, but no higher, from September 20, 2010, for femoral nerve radiculopathy of the left leg have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.326, 4.124a, DC 8526 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with the DSM-5); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Direct service connection may be awarded with a showing of medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where a veteran is seeking an increased rating for a disability one year or more following the grant of service connection, the present level of disability is the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The present level of disability will be judged from the time period one year before the increased rating claim was filed until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  By contrast, for an initial rating, a veteran's history with that disability from the date of service connection will be evaluated.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4, § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings, or separate ratings based on evidence showing that a veteran's disability was different at distinct times, will also be considered.  See Hart, 21 Vet. App. at 510.  

VA assigns a percentage rating for a disability by comparing a veteran's disability against criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4, § 4.1.  The Schedule is based on the average reduction in earning capacity in civilian occupations resulting from diseases and injuries associated with service in the armed forces.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If a veteran's symptoms implicate two different ratings under a single Diagnostic Code (DC) in the Schedule, then VA will assign the higher rating provided that the symptoms more closely align with the criteria for the higher rating.  See 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  VA's determination about which rating to assign is also informed by a broad interpretation of the law consistent with the facts of each case and, if there is a reasonable doubt as to the degree of a veteran's disability, then the doubt will be resolved in the veteran's favor.  See id. § 4.3.  After VA assigns a rating, that rating may require re-evaluation in the future in keeping with changes to the veteran's condition, the law, and medical knowledge.  See id. § 4.1.  

When determining the severity of musculoskeletal disabilities, which are at least partly rated on the basis of range of motion, VA must consider the extent of additional functional impairment a veteran may have above and beyond the limitation of motion objectively demonstrated due to pain, limited or excess movement, weakness, incoordination, and premature or excess fatigability, etc., particularly when symptoms "flare up," to include periods of prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Sharp v. Shulkin, 29 Vet. App. 26 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59. 

Service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder

Service treatment records do not include any findings or complaints related to a psychiatric disability.  On reenlistment examination in January 2001 and examination in November 2002, the Veteran denied psychiatric complaints and clinical evaluation was normal.  

The Veteran does not have a current diagnosis of PTSD pursuant to the February 2011 VA examination, nor is there a competent diagnosis elsewhere in the record.  Accordingly, this threshold element has not been met and service connection for PTSD is not warranted.

The February 2011 examination did include a diagnosis of dysthymic disorder.  The examiner opined that Veteran's dysthymic disorder, as well as any of "his limitations in psychosocial functioning" more generally, are associated with "multiple ongoing life stressors which began after the completion of his military career" and not to experiences during service.  Accordingly, the nexus, or link, element has not been met and service connection for dysthymic disorder is not warranted.  

The only other evidence in support of the claim is the Veteran's own opinion.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the question of diagnosis here extends beyond an immediately observable cause-and-effect relationship and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

A rating in excess of 20 percent from September 20, 2010 to August 6, 2016 for status post laminectomy lumbosacral spine with low back pain

The Veteran filed a claim for increased rating for his back disabilty in September 2010.

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5242.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 . 38 C.F.R. § 4.71a , Diagnostic Code 5242. 

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a , Diagnostic Code 5237.

Normal range of motion for the thoracolumbar spine is flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and rotation from 0 to 30 degrees.  The combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a , Plate V. 

During the timeframe in question, a December 2010 VA examination shows that the Veteran had forward flexion of the thoracolumbar spine of 47 degrees.  Pursuant to Note (4) of the spinal ratings contained in 38 C.F.R. § 4.71a, range of motion measurements are rounded to the nearest 5 degrees, which is 45 degrees here.  Next, in the same examination, the examiner opined that there is additional pain on lifting, or weight bearing, but did not quantify any additional functional loss was not quantified.  The Board finds that there is additional functional loss due to pain on weight bearing in accordance with Sharp, 29 Vet. App. at 26, such that forward flexion of the thoracolumbar spine is 30 degrees or less, and therefore a 40 percent rating is warranted from September 20, 2010 to August 6, 2016.  Any reasonable doubt concerning which rating to assign is being resolved in the Veteran's favor.  A higher rating of 50 percent is not warranted for this timeframe as there is no evidence of ankylosis.  As there is no evidence of incapacitating episodes of intervertebral disc syndrome, defined as a "period of acute signs and symptoms of [intervertebral disc syndrome] that requires bed rest prescribed by a physician and treatment by a physician" consideration of an increased rating under 38 C.F.R. § 4.71a , Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note 1 is not warranted.

The Board notes that by increasing the Veteran's rating during this timeframe, it is recognizing how the scope of his symptoms impacts his functionality under the ratings schedule.

A rating in excess of 40 percent beginning August 6, 2016 for status post laminectomy lumbosacral spine with low back pain

For the period from August 6, 2016 for status post laminectomy lumbosacral spine with low back pain, the criteria for a 50 percent rating are not met or more closely approximated.  The competent medical evidence of record to include the August 2016 VA examination does not show unfavorable ankylosis of incapacitating episodes as defined by the rating criteria. 

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016) the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA medical examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board has also considered whether the recent holding in Sharp, in which an examiner must provide an opinion regarding additional range of motion loss during flare ups, would require a remand for a new VA examination.  Here, however, no flare ups have been reported and in any event findings of greater limitation of motion would not help the Veteran obtain a higher rating because a rating in excess of 40 percent for his spine disability requires ankylosis.  In addition, the Board notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply where a veteran is already in receipt of the highest rating available based on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Accordingly, to the extent a remand to comply with Correia and Sharp would be warranted, at this point in the ratings schedule doing so would not be in the Veteran's interest. 

Initial rating in excess of 10 percent for femoral nerve radiculopathy of the right and left leg

Separate 10 percent ratings were assigned for right and left lower extremity radiculopathy, under 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective the date of the August 2016 VA examination.  The Board has considered the evidence during the entire appeal period and finds the separate 10 percent ratings are warranted for the entire period.  

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling. 38 C.F.R. § 4.124a .

On VA examination in December 2010, identified decreased sensation to pinprick for both the right and left sciatic nerves.  Reflexes were normal at that time.  Thus Board finds a 10 percent rating, but no higher, is warranted for each lower extremity for the entire appeal period.  

On the August 2016 VA examination, the examiner opined that the Veteran has mild incomplete paralysis regarding the right leg femoral nerve.  A higher rating of 20 percent is not warranted for either lower extremity unless the evidence shows nerve damage is moderate.  Here, the Board concludes that the evidence of record does not support a finding that nerve damage is moderate in either leg.  Accordingly, a higher rating of 20 percent is not warranted.  

In closing, the Board is mindful that the Veteran is undergoing significant treatment for his back, to include taking pain medications.  However, the Board notes that it is prohibited from considering the ameliorative effects of medication when such effects are not contemplated by the ratings criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012).  Also, the Board notes that although the Veteran indicated in his April 2014 substantive appeal that he was experiencing bladder control problems, the August 2016 VA examiner opined that any such problems are not related to his thoracolumbar spine disability and accordingly a separate rating on that basis is not warranted.

In reaching the above conclusions for the increased rating issues, the Board has not overlooked the Veteran's statements regarding the severity of his service connected disabilities and that a higher rating is warranted.  See, e.g., Veteran's letter to VA dated December 2016.  Here, the Board agrees that a higher rating is warranted for his spine from September 20, 2010 to August 6, 2016, as well as that a 10 percent rating is warranted for his sciatic nerve radiculopathy of both legs for the entire appeal period.  To the extent that he is arguing that his spine ratings should be even higher, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing symptoms like pain.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, although the Board may consider the Veteran's subjective statements regarding the severity of his disabilities, and has in this case, the Board notes that with respect to the Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, that these types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight.  See id.  

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder, is denied.

From September 20, 2010 to August 6, 2016, a rating of 40 percent, but no higher, is granted subject to the laws and regulations governing the payment of monetary benefits; since August 6, 2016, a rating in excess of 40 percent is denied for status post laminectomy lumbosacral spine with low back pain.

An initial rating in excess of 10 percent for femoral nerve radiculopathy of the right lower extremity is granted from September 20, 2010, subject to the laws and regulations governing the payment of monetary benefits; since August 6, 2016, a rating in excess of 10 percent is denied.

An initial rating in excess of 10 percent for femoral nerve radiculopathy of the left lower extremity is granted from September 20, 2010, subject to the laws and regulations governing the payment of monetary benefits; since August 6, 2016, a rating in excess of 10 percent is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


